INCH, District Judge.
“After most careful reconsideration of this motion, I have come to the conclusion that under the circumstances of this case the interrogatories should be answered. This does not compel the giving of any witness’ name; it does not compel the giving of evidence solely belonging to a claimant and as a defense. It is essential to libelant to know and prove that a tug was at a certain place at a certain time. He is entitled to such information, if claimant can answer. It is not sufficient to merely admit it was in the neighborhood of that place, nor does the giving of such location merely indicate any liability on the part of such tug. Such remains still to be proved by other evidence. Motion is now granted.”